Citation Nr: 0210521	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for residuals of an 
injury to the liver.  

2. Entitlement to service connection for residuals of an 
injury to the spleen


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The appellant had active duty for training from September 
1960 to March 1961, and subsequent service in the South 
Carolina National Guard Reserve and had inactive duty for 
training (INACDUTRA) including service on September 18, 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the RO 
that denied service connection for residuals of an injury to 
the liver and also denied service connection for the 
residuals of an injury to the spleen.  

In a VA Form 9 dated in July 1999 the appellant requested a 
hearing before the Board in Washington, D.C.  That hearing 
was scheduled in January 2000, but was postponed by the 
claimant.  Subsequently, hearings were scheduled in April 
2001 and August 2001, but the claimant failed to report for 
either of these hearings.  

This case was remanded to the RO for further development in 
August 2001.  That development having been completed, the 
case is now before the Board for further appellate 
consideration at this time.  



FINDINGS OF FACT

1.  The evidence does not show that a current liver disease 
or disability is due to a disease or injury on ACDUTRA or an 
injury on INACDUTRA.

2.  There is no competent evidence of a current disease or 
disability of the spleen.



CONCLUSIONS OF LAW

1.  Residuals of an injury to the liver were not incurred in 
or aggravated during ACDUTRA or INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 1991 & Supp. 2001)  

2.  Residuals of an injury to the spleen were not incurred in 
or aggravated during ACDUDTRA or INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board's August 2001 remand referenced the VCAA.  In a 
November 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, and informed him 
of what evidence he was responsible for obtaining.  Moreover, 
the appellant had been informed of the pertinent law and 
regulations governing the current claim in a statement of the 
case dated in June 1999 and in a supplemental statement of 
the case dated in July 2002.  These documents served to 
inform the claimant of the evidence needed to substantiate 
his claims for service connection for the residuals of 
injuries to his liver and spleen and of who would be 
responsible for obtaining that evidence.

Pursuant to the Board's remand of August 2001, the claimant 
was afforded a VA examination May 2002 to determine the 
nature and etiology of his claimed liver and spleen 
pathology.  It is also noted that the appellant has been 
repeatedly afforded an opportunity to provide testimony at a 
personal hearing.

Because VA has complied with the notice requirements of the 
VCAA, afforded necessary examinations, and there is no known 
outstanding evidence, there is no reasonable possibility that 
further efforts could aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).

Therefore, no further evidentiary development appears to be 
necessary in regard to the appellant's claim for entitlement 
to service connection for the residuals of injuries to the 
liver and spleen.  In view of the above, the Board concludes 
that no further action is necessary to assist the appellant 
in substantiating his current claims.  The Board will 
therefore proceed to consider the merit of his current claims 
on the basis of the evidence currently of record.  

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty for training or injury incurred or aggravated while 
performing inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  

In regard to the issue of entitlement to service connection 
for the residuals of an injury to the spleen, the Board notes 
that while on INACDUTRA in September 1983, the appellant 
sustained an injury to his chest and rib cage when he fell 
into an armored vehicle.  A medical evaluation was conducted 
at that time and revealed bruised ribs, but there were no 
complaints, findings, or diagnosis indicative of any damage 
to the claimant's spleen resulting from his September 1982 
injury.

Review of the record does not reveal any clinical evidence 
that suggests that the appellant has ever had any disability 
involving the spleen.  After a recent VA examination, the 
examiner specifically ruled out the existence of any 
residuals of any injury to the claimant's spleen.  Service 
connection requires a showing of current disability.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Since the evidence 
does not show the existence of any spleen pathology at any 
time, service connection for the residuals of an injury to 
the spleen is not warranted.  

The appellant has also asserted that he sustained an injury 
to his liver as a result of his September 1982 injuries 
sustained while on INACDUTRA.  Again, medical evaluation 
conducted at the time of this injury revealed no evidence 
that the veteran's liver sustained any damage as a result of 
this incident.  While the record does indicate that the 
veteran received treatment for hepatitis in 1995, no 
pathology involving the liver was identified on a recent VA 
examination and the existence of such pathology was ruled out 
at that time.  As a lay person, the appellant is not 
competent to express an opinion as to the cause of current 
liver disease or disability.  Grottveit v. Brown, 5 Vet. App. 
90, 93 (1993).

The Board also notes that the private physician who reported 
the existence of hepatitis in 1995 attributed this disorder 
to probable alcohol abuse, and not to any trauma sustained 
during military duty.  Since the evidence does not show the 
existence of any liver disability attributable to the injury 
sustained by the veteran during INACDUTRA in September 1982, 
service connection on the basis of such an injury is also not 
warranted.  


ORDER

Entitlement to service connection for residuals of an injury 
to the liver is denied.  

Entitlement to service connection for residuals of an injury 
to the spleen is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

